MEMORANDUM**
Former federal prisoner Jon Zavalidroga appeals pro se the district court’s denial of his petition for “Writ of Error Coram Nobis to Redress Jurisdictional Flaws.” We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
The district court did not abuse its discretion when it declined to consider Zavalidroga’s contentions that the Ninth Circuit erred in its prior rulings in this case. See United States v. Alexander, 106 F.3d 874, 876-77 (9th Cir.1997) (“Under the ‘law of the case’ doctrine, ‘a court is generally precluded from reconsidering an issue that has already been decided by the same court, or a higher court in the identical case.’ ”), citing Thomas v. Bible, 983 F.2d 152,154 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.